DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5, 7-10 and 12-17 are pending: 
		Claims 1-3, 5, 7-10 and 12-17 are rejected. 
		Claims 16-17 have been added.
		Claims 1, 10 and 12-14 have been amended. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/13/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 05/13/2022 has been entered.
Response to Amendments
Amendments filed 05/13/2022 have been entered. Amendments to the claims overcome §103 rejections for claims 1-3, 5 and 7-8 but do not overcome §103 rejections for claims 9, 10, 12, 13-15 previously set forth in final Office Action mailed 02/14/2022. 
Amendments have necessitated new grounds of rejection using prior art of record. 
Response to Arguments
Arguments filed 05/13/2022 have been entered. Arguments were fully considered. 
On pages 7-8 of Applicant’s Arguments, Applicant argues that:
Claim 1 is amended to further clarify that a filter material is applied over and about the body of the silt retention device. According to the construction on page 6 of the Final Office Action, the screens or filters referenced in paragraphs [0105] and [0111] of Huber purportedly are a filter material at least partially covering at least a portion of the water permeable openings of the body of the silt retention device. However, Huber discloses that the lower spaces 124 of the cover 100 "may have other features therein, such as screens, filters, or other features...." (Paragraph [0105]; emphasis added.) Similarly, Huber discloses that the upper spaces 134 of the cover 100 "may also be partially or entirely filled with a screen, filter, or the like...." (Paragraph [0111]; emphasis added.) Accordingly, Huber discloses that the screens or filters are within the spaces 124, 134. Huber does not disclose a filter material that is applied over and about the cover 100.

Goedderz does not overcome the deficiencies of Huber at least because Goedderz does not disclose a filter material covering the culvert grate 10.

For at least these reasons, Applicant respectfully submits that amended claim 1, and claims 2, 3, 5, 7, and 8 depending therefrom, are patentable over Huber and Goedderz, and thus the rejection of claims 1-3, 5, 7, and 8 under 35 U.S.C. 103 should be withdrawn.

	This argument is moot because amendments necessitate new grounds of rejection using prior art of record for claims 1-3, 5 and 7-8. 
On pages 8-10 of Applicant’s arguments, Applicant argues that:

Claim 13 is amended to clarify that the adapter comprises at least two cover features extending along or about at least a portion of the base plate or rim. According to the construction on pages 9-11 of the Final Office Action, the attachments 1282, 1292 of Huber purportedly are cover features, which attachments 1282, 1292 are modified in the Final Office Action by incorporating the hinge means of Goedderz so that the attachments are configured to fold. Applicant notes that neither Huber nor Goedderz provides any specific disclosure as to how the attachments 1282, 1292 of Huber would undergo the substantial reconfiguration proposed to incorporate the hinge means 28 of Goedderz as suggested in the Final Office Action.

Further, Applicant respectfully submits that even if the attachments of Huber were somehow modified to incorporate the hinge means of Goedderz, the resulting attachments would not be configured to be foldable or extensible so as to overlap an exposed portion of the inlet structure not covered by the filtering structure as recited in amended claim 13. Rather, Goedderz discloses that the vertical grate 11 and the horizontal platform 20 may be connected by a hinge means 28, but only the vertical grate 11 covers the opening of the culvert 30. The horizontal platform 20 of Goedderz is perpendicular to the vertical plate 11 and is shown extending away from the culvert 30 so that the horizontal platform 20 "functions to lift out the beaver workings" (column 2, lines 34-39) when beavers construct a dam that blocks the opening of the culvert.

	This argument is not persuasive because modification of the attachments 1282/1292 to include hinges (configured to fold from a first position to an extended position as claimed) would have been obvious to one of ordinary skill in art as hinges are very well known in the art and it is desirable in Huber to easily and quickly install and remove drain covers (Huber, see ¶7).   
On page 10 of Applicant’s Arguments, Applicant argues that:
According to the construction on pages 11 and 12, the combination of Huber and Goedderz does not disclose a detachable filter cover as recited in the claims, but is modified to make the filter material of Huber detachable in view of Singleton. Applicant again traverses the proposed combination of Huber and Goedderz for the reasons discussed above, and submits that the proposed addition of Singleton still fails to cure the deficiencies of the proposed combination and modifications of Huber with Goedderz. 

As noted above, Huber discloses that the spaces 124, 134 either have screens or filters positioned in the spaces or the spaces are filled with screens or filters. Thus, Huber discloses that the screens or filters are internal, in direct contrast to the filter material applied over and about the silt retention device and comprising a detachable filter cover as recited in the claims. In addition, the Final Office Action does not explain how such internal screens or filters could undergo the significant modification to be made detachable in view of Singleton and does not make a case that one skilled in the art would have a reasonable expectation of success in such a modification.

	This argument is not persuasive because it’s obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).  
Claim Objections
Claims 1-3, 5, 7-10 and 12-17 are objected to because of the following informalities:  
	Claim 1 recites “stormwater” in line 15 and in line 20; consider rephrasing to – the stormwater – since proper antecedent basis has been provided for this limitation.
	Claim 10 recites “stormwater” in line 19; consider rephrasing to – the stormwater – since proper antecedent basis has been provided for this limitation.
	Claim 12 recites “filtering stormwater” in line 19; consider rephrasing to – filtering the water – for clarity and consistency with other claim language. 
	Claim 13 recites “storm water” in line 2; consider rephrasing to – stormwater – for clarity and consistency the other claim language. 
	Claim 13 recites “stormwater” in line 6 and in line 20; consider rephrasing to – the stormwater – since proper antecedent basis has been provided for this limitation.
	Claim 14 recites “the water” in line 4 and in lines 6-7; consider rephrasing to – the stormwater – since proper antecedent basis has been provided for this limitation and for consistency with other claim language. Appropriate correction is required. Dependent claims are hereby objected due to dependency from objected claims 1 and 13. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 13.
	Claim 9 recites “the upper end of the body” in lines 5-6; it is unclear whether “the body” refers to the body of the silt retention device recited in claim 1 or refers to the body of the cover feature recited in claim 1 or something different? In interest of advancing prosecution, it is interpreted that the body refers to the body of the silt retention device recited in claim 1.
	Claim 13 recites “the silt retention device” in line 10; it is unclear whether “the silt retention device” refers to the temporary silt retention assembly or something different? In interest of advancing prosecution, it is interpreted that the silt retention device refers to the temporary silt retention assembly. Claims 14-16 also recite “the silt retention device” thus rejected for similar reasons.
	Claim 14 recites “the at least one flexible cover feature” in lines 3-4; it is unclear whether “the at least one flexible cover feature” refers to the at least two cover features recited in claim 13 or something different? In interest of advancing prosecution, it is interpreted that the at least one flexible cover feature refers to the at least two cover features recited in claim 13. 
	Claim 15 recites “the upper end of the body” in lines 5-6; it is unclear whether “the upper end” refers to the upper portion recited in claim 13 or something different? In interest of advancing prosecution, it is interpreted that the upper end refers to the upper portion recited in claim 13.
	Claim 17 recites “the filtering structure” in line 3; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a filtering structure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Goedderz (USPN 4,713,179) and further in view of Singleton (USPN 6,416,674).
	Regarding claim 1, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C) for filtering stormwater entering an opening of a drainage structure of a stormwater drainage system (“for filtering…” is recited as an intended use), comprising: 
	a silt retention device (Fig. 12C, dome 1229; see ¶213), comprising a body (see Fig. 12C) including an upper end (Fig. 12B, top 1240; see ¶256) and a lower end (corresponds to the lower end near track 1207 shown in Fig. 12C), a series of water permeable openings (Fig. 12C, side spaces 1208; see ¶214) defined therein, and a base plate or rim (see annotated Fig. 12C) defined at the lower end (i.e. the lower end near track 1207) of the body and projecting outwardly from the lower end of the silt retention device (see annotated Fig. 12C), wherein the silt retention device is configured to seat over and substantially cover the opening of the drainage structure (corresponds to the dome 1229 sitting over drainage opening 1203D shown in Fig. 12J); 
	an adapter (see annotated Fig. 12C) formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof (see annotated Fig. 12C), the adapter including at least one cover feature (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature) comprising a body formed from a flexible material (attachments are relatively flexible members; see ¶224) and configured to substantially covering or enclosing exposed portions of the opening of the drainage structure not covered by the silt retention device (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C), the cover feature having a plurality of openings (Fig. 12C, spaces 1284; see ¶223) formed therein to enable passage of stormwater therethrough; and 
	a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111) at least partially covering at least a portion of the water permeable openings of the body of the silt retention device (the upper and lower spaces of the dome have screens; see ¶105 and ¶111) for filtering sediment from a flow of stormwater passing therethrough.  
	The term “about” is interpreted to mean “in the vicinity or near”.
Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach (1) that said adapter configured to fold from a first position adjacent the lower end of the body of the silt retention device to an extended position; and (2) that said filter material applied over (a) said body as well as over and about (b) the at least one cover feature of the adapter.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to fold from a first position adjacent the lower end of the body of a culvert grate to an extended position (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring to fold (hinge means) from a first position adjacent the lower end of the body to an extended position as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
	The combination of references does not teach (2). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (Fig. 5, body portion 22; see C6/L10-20) and over about an adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and applied over and about the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 2, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the openings (Huber, i.e. spaces 1284) of the at least one cover feature of the adapter are arranged at spaced locations along the body of the at least one cover feature (Huber, see Fig. 12C).  
	Regarding claim 3, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the silt retention device (Huber, i.e. dome 1229) and the adapter (Huber, see annotated Fig. 12C) are molded together (this limitation is not given patentable weight for reasons set forth in the ¶ below) so as to define a substantially unitary structure (Huber, see annotated Fig. 12C).  
	The limitation of “are molded together” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 5, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the adapter is configured to releasably couple to the base plate or rim (Huber, “the attachments…may snap or slide into place”; see ¶224).  
	Regarding claim 7, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the base plate or rim and/or the adapter are substantially square, rectangular (Huber, see Fig. 12C), circular or oval-shaped.  
	Regarding claim 8, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1.
	While Huber teaches other embodiments comprising a body that is substantially cylindrical (Huber, see Fig. 1A), the embodiment of Huber shown in Fig. 12C does not teach that said body of the silt retention device is substantially cylindrical. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the dome shown in Fig. 12C of Huber by changing said shape to a substantially cylindrical as disclosed by the embodiment shown in Fig. 1A of Huber because said modification is a mere change in shape and/or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Regarding claim 9, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the filter material comprises a filter cover (Huber as modified by Singleton teaches a filter cover) formed from a porous filtering material (Huber, screen is inherently a porous material because it allows water to flow therethrough; see ¶105 and ¶111), the filter cover configured to cover the body and the base plate or rim of the silt retention device and the adapter of the silt retention assembly (Huber as modified by Singleton teaches a filter cover configured to cover the body and the adapter), wherein the filter cover comprises a top potion (Singleton, see Fig. 3) supported by the upper end of the body (Singleton, Fig. 5), and a body portion (Singleton, see Fig. 3) covering the body of the silt retention device.  
	Huber and Goedderz does not teach that said filter is detachable. 
	Singleton further discloses a detachable filter (Singleton, the filter material is peeled or stripped off; see C10/L23-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber (as previously modified by Singleton) by making said filter material detachable as disclosed by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
	Regarding claim 10, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C), comprising: 
	a silt retention device (Fig. 12C, dome 1229; see ¶213), comprising a body (see Fig. 12C) having a framework structure including a series of water permeable openings (Fig. 12C, side spaces 1208; see ¶214) defined therethrough; and 
	a base plate or bottom rim (see annotated Fig. 12C) arranged about a lower portion of the body (see annotated Fig. 12C) and projecting outwardly from the lower portion of the body (see annotated Fig. 12C); 
	an adapter (see annotated Fig. 12C) formed with or coupled to the base plate or rim of the body of the silt retention device (see annotated Fig. 12C) and comprising at least one flexible cover feature (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature), the at least one flexible cover feature having a body configured to substantially overlap and enclose exposed portions of an inlet structure not covered by the silt retention device (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C) mounted thereover, the at least one cover feature having a series of openings (Fig. 12C, spaces 1284; see ¶223) defined therethrough to enable passage of stormwater through the at least one flexible cover feature and into the inlet structure; and 
	a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111) to substantially cover the openings of the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), the filter material comprising a porous fabric, mesh, silt screen material (i.e. screen) or combination thereof configured to filter sediment configured for filtering sediment and debris from stormwater flows (screens facilitate the passage of fluid while blocking solid debris; see ¶105), wherein the silt retention device (i.e. dome 1229) supports the filter material against silt and debris collecting thereagainst and enable passage of the stormwater into the inlet structure (the dome is capable of supporting the filter material against debris and enabling passage of water).  
	The term “about” is interpreted to mean “in the vicinity or near”.
Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach (1) that said adapter is configured to fold and unfold toward and away from the base plate or bottom rim and (2) that said filter material is removable and (3) that said filter is (a) applied over the body as well as (b) overlapping the adapter and the openings of the at least one cover feature such that the adapter also supports the filter material. 
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to fold (hinge means) and unfold toward and away from the base (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring said cover feature to fold (hinge means) and unfold toward and away from the base as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
	The combination of references does not teach (2) and (3). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (Fig. 5, body portion 22; see C6/L10-22) and overlapping the adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well); and a detachable filter (the filter material is peeled or stripped off; see C10/L23-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and overlapping the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber (as previously modified by Singleton) by making said filter material detachable as disclosed by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
	Regarding claim 12, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C) for use with a drainage system (“for use with…” is recited as an intended use), comprising: 
	a silt retention device (Fig. 12C, dome 1229; see ¶213) comprising a body (see Fig. 12C) defining a filtering structure having a plurality of openings (Fig. 12C, side spaces 1208; see ¶214) formed at spaced locations (see Fig. 12C) thereabout and configured for enabling passage of water therethrough, the body (see Fig. 12C) comprising an upper portion (Fig. 12B, top 1240; see ¶256), a lower portion (corresponds to the lower end near track 1207 shown in Fig. 12C), and
	 a base plate or rim (see annotated Fig. 12C) defined along the lower portion of the body (see annotated Fig. 12C) and projecting outwardly from the lower portion of the body (see annotated Fig. 12C); 
	an adapter (see annotated Fig. 12C) configured to mount the silt retention device on an inlet structure of the drainage system (corresponds to the dome 1229 mounted on drainage opening 1203D shown in Fig. 12J), the adapter formed from a polymeric or plastic material (the attachments formed from plastics or polymers; see ¶224) and comprising at least one flexible cover feature (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature) extending along or about at least a portion of the base plate or rim (see annotated Fig. 12C), the flexible cover feature (attachments are relatively flexible members; see ¶224) having a body configured to overlap and substantially cover exposed portions of the inlet structure not covered by the silt retention device (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C) when mounted thereover (the limitation “when mounted thereover” is a process/method limitation); 
	wherein the adapter is integrally formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof (see annotated Fig. 12C) so as to provide an extension of the filtering structure of the silt retention device; and 
	a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), covering at least a portion of the filtering structure (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), wherein the silt retention device a support the filter material (the dome is capable of supporting the filter material) against silt and debris collecting thereagainst while enabling passage of the water into the inlet structure.
	The term “about” is interpreted to mean “in the vicinity or near”.


Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach (1) that said adapter is configured to fold or extend, (2) that said filter material applied over (a) the body and (b) overlapping the at least one flexible cover feature of the adapter for filtering stormwater passing into the silt retention device such that the adapter supports the filter material. 
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to fold (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring to fold (hinge means) as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
	The combination of references does not teach (2). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (see Fig. 5) and overlapping the adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and overlapping the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 14, Huber and Goedderz teach the temporary silt retention device of claim 13, further comprising a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), covering at least a portion of the filtering structure (the upper and lower spaces of the dome have screens; see ¶105 and ¶111), wherein the silt retention device support the filter material (the dome is capable of supporting the filter material) against silt and debris collecting thereagainst while enabling passage of the water into the inlet structure.  
	The term “about” is interpreted to mean “in the vicinity or near”.
	The combination of references does not teach that said filter material applied (a) over the body and (b) overlapping the at least one flexible cover feature of the adapter for filtering the water passing into the silt retention device such that the adapter supports the filter material. 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (Fig. 5, body portion 22; see C6/L10-20) and overlapping the adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and overlapping the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 15, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 14, wherein the filter material comprises a filter cover (Huber as modified by Singleton teaches a filter cover) formed from a porous filtering material (Huber, screen is inherently a porous material because it allows water to flow therethrough; see ¶105 and ¶111), the filter cover configured to cover the body and the base plate or rim of the silt retention device and the adapter of the silt retention assembly (Huber as modified by Singleton teaches a filter cover configured to cover the body and the adapter), wherein the filter cover comprises a top portion (Singleton, see Fig. 3) supported by the upper end of the body (Singleton, Fig. 5), and a body portion (Singleton, see Fig. 3) covering the body of the silt retention device (Singleton, Fig. 5).  
	The combination of Huber and Goedderz does not teach that said filter material is detachable.
	Singleton further discloses a detachable filter (Singleton, the filter material is peeled or stripped off; see C10/L23-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber (as previously modified by Singleton) by making said filter material detachable as disclosed by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
	Regarding claim 16, Huber and Goedderz teach the temporary silt retention assembly of claim 13, further comprising a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111).  
	The term “about” is interpreted to mean “in the vicinity or near”.
	The combination of references does not teach that said filter material is over the body and the filter material comprising a first portion extending over and supported on an upper portion of the filtering structure, and a second portion extended about and covering the plurality of openings extending at least partially between the upper and lower portions of the filtering structure and terminating at a lower edge configured to overlap the base plate or rim defined along the lower portion of the body.  
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (see Fig. 5) and the filter material comprising a first portion (corresponds to the top portion of filter 35 shown in Fig. 12) extending over and supported on an upper portion of a filtering structure (see Fig. 12), and a second portion (corresponds to side portion of filter 35 shown in Fig. 12) extended about and covering the plurality of openings (see Fig. 12) extending at least partially between the upper and lower portions of the filtering structure (see Fig. 12) and terminating at a lower edge configured to overlap the base plate or rim defined along the lower portion of the body (see Fig. 12).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over a body and supported by a filtering structure as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 17, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 10, wherein the filter material comprises a first portion (Singleton, corresponds to the top portion of filter 35 shown in Fig. 12) extending over and supported on an upper portion of the filtering structure (see Fig. 12), and a second portion (Singleton, corresponds to side portion of filter 35 shown in Fig. 12) extended about and covering the openings of the body of the silt retention device (see Fig. 12) and terminating at a lower edge configured to overlap the adapter (see Fig. 12).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Goedderz (USPN 4,713,179).
	Regarding claim 13, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C) for protection of a drainage opening or inlet structure of a storm water drainage system (“for protection of…” is recited as an intended use), comprising: 
	a filtering structure (Fig. 12C, dome 1229; see ¶213) including a body having an upper portion (Fig. 12B, top 1240; see ¶256), a lower portion (corresponds to the lower portion near track 1207 shown in Fig. 12C), a plurality of openings (Fig. 12C, side spaces 1208; see ¶214) formed at spaced locations (see Fig. 12C) thereabout and extending at least partially between the upper and lower portions (see Fig. 12C), the plurality of openings configured for enabling drainage of stormwater through the body while substantially blocking passage of debris through the body (see Fig. 12C), and a base plate or rim (see annotated Fig. 12C) defined along the lower portion of the body (see annotated Fig. 12C) and projecting outwardly from the lower portion of the body (see annotated Fig. 12C); and 
	an adapter (see annotated Fig. 12C) formed from a polymeric or plastic material (plastics or polymers; see ¶224) and integrally formed with or coupled to the body of the silt retention device (see annotated Fig. 12C) substantially co-extensive with the base plate or rim (see annotated Fig. 12C) of the body of the filtering structure so as to provide an extension of the filtering structure (see annotation), the adapter comprising at least two cover features (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature) extending along or about at least a portion of the base plate or rim (see annotated Fig. 12C), each cover feature of the at least two cover features comprising a body formed from a flexible material (attachments are relatively flexible members; see ¶224), the body of each of the cover features configured into a position projecting past the base plate or rim (see annotated Fig. 12C) so as to overlap an exposed portion of the inlet structure not covered by the filtering structure (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C), when the filtering structure is positioned over the inlet structure, and having a plurality of openings formed therein to enable passage of stormwater through the at least two cover features and into the inlet structure (the limitation “when the filtering structure is positioned…” is a process/method limitation).   
Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach that said adapter is configured to be foldable or extensible away from the base plate or rim.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to be foldable from the base (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring to be foldable (hinge means) from the base as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778